Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel, subject to the approval of the court:
1. That the merchandise the subject of the above-entitled appeal for reappraisement consists of artists’ colors imported from Holland.
*5322. That the issues in the said appeal are the same in all material respects as the issues in the case of United States v. International Expediters, Inc. for Winsor & Newton, Inc., 40 C. C. P. A. (Customs) 148 (C. A. D. 511), wherein it was held that cost of production, as defined in Sec. 402 (f), Tariff Act of 1930, was the proper basis of appraisement, and that the record in the said case may be incorporated in the record in the instant appeal.
3. That as to the items of the aforesaid merchandise designated on the invoice as Item No. 358 L 12/1, the said cost of production is 1.54 Netherlands Guilders each, less 25 per cent, less 2 per cent, less 4 per cent, plus packing; and that as to the items designated as Item No. 358 L 6/1, the said cost of production is 0.95 Netherlands Guilders each less 26 per cent, less 2 per cent, less 4 per cent, plus packing.
4. The above entitled appeal for reappraisement is abandoned as to all other items on the invoice.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal may be submitted on the foregoing stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified below, and that such values were as follows:
As to the items of merchandise designated on the invoice as item No. 358 L 12/1, 1.54 Netherland guilders each, less 25 per centum, less 2 per centum, less 4 per centum, plus packing.
As to the items of merchandise designated on the invoice as item No. 358 L 6/1, 0.95 Netherland guilders each, less 25 per centum, less 2 per centum, less 4 per centum, plus packing.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be entered accordingly.